Title: To Benjamin Franklin from Franz van Lelyveld, 31 July 1777
From: Lelyveld, Frans van
To: Franklin, Benjamin


Monsieur,
  Leyde le 31 Juillet 1777.
J’ai eu L’honneur de vous ecrire en date du 9. Decbre. 1774. touchant vos Lettres a Mr. Brownrigh upon the propriety of Oil to stilling the waves. Et au mois d’Avril 1775 j’ai pris la liberté de vous envoyer 6 Exemplaires d’une piece que j’ai donné en public sur ce meme sujet, contenant les connoissances que les Marins Hollandois ont de L’effusion de L’huile en tempetes et L’usage que les pecheurs Hollandois en font, au pied de laquelle j’ai donné a mes compatriottes vos Lettres (cy dessus mentionees) en Hollandois.
J’ai tout lieu de croire que ni l’un, ni l’autre ne vous soit jamais parvenu.
A present j’ai la fortune d’avoir a Paris un de mes Amis, Le Professeur Tollius, qui est là quelques mois pour visiter la Bibliotheque royale, et comme ma piece Hollandoise est a present traduit en Francois, je crois devoir profiter de cette occasion pour vous faire mon Compliment, vous priant de vouloir accepter favorablement L’exemplaire que mon Ami vous donnera en mon nom. Je crois Monsieur que vous y trouverez quelques particularités, qui vous feront plaisir. Si cet objet vous interesse encore, je suis toujours pret a vous communiquer tout ce que vous desirez en savoir. En Angleterre chez les Marins est cette Chose de L’huile jusqu’icy inconnue, ce qui me surprend.
J’ai a vous faire les Compliments des deux Professeurs Messrs. Hahn et Allamand et j’ai L’honneur d’etre avec un profond estime, Monsieur, votre tres humble et ob[eissant] serviteur.
F: Van Lelyveld
 
Addressed: Monsieur / Monsr Benjamin Franklin
